NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KARIM CHRISTIAN KAMAL,                          No.    18-55129

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01585-FMO-JC

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Karim Christian Kamal appeals pro se from the district court’s summary

judgment in his Federal Tort Claims Act (“FTCA”) action alleging claims arising

from a motor vehicle accident in the Angeles National Forest. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (cross-

motions for summary judgment); Green v. United States, 630 F.3d 1245, 1248 (9th

Cir. 2011) (district court’s application of the FTCA’s discretionary function

exception). We affirm.

      The district court properly granted summary judgment for defendant because

it is immune from liability on Kamal’s claims under the “discretionary function”

exception to the FTCA. See 28 U.S.C. § 2680(a); United States v. Gaubert, 499

U.S. 315, 322-23 (1991) (the discretionary function exception covers acts that are

“discretionary in nature” and “based on considerations of public policy”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                      18-55129